ALDISERT, Circuit Judge,
dissenting.
I would affirm the judgment for the reasons stated by the district court. Accordingly, I dissent.
The trial judge was convinced that before Thomas Walmsley came under police custody he had been in a knock-down, drag-out brawl that started on the second floor, bounced down to the first floor, and ended outside the house; that the “brawl in the bedroom ended up on the floor, with the decedent lying on his back on the floor,” app. at 576; that “it took three of the persons present to try to restrain and hold the decedent to the floor,” id.; that “all three of those men, apparently, were necessary to push the decedent out of the front door violently,” id. at 577; that “Thomas came out and either slid or fell down one of those railways and landed on his backside as he came out the door,” id. at 578; that “they were trading punches,” id. at 578; and “there is testimony that Thomas and Robert both hit the wall twice,” id. at 579. The trial judge noted that there was testimony that the multiple blunt injuries to the head could have been caused by a fall, “that a wall or stairs could cause these types of injuries.” id. at 584.
There was no direct evidence that Walmsley had hit his head in the fray, but there was sufficient circumstantial evidence for the trial judge to draw the permissible inference that Walmsley had done so.
Although the burden of proof in this case always rested with the appellant, by brief and oral argument appellant seemed to proceed as if the defendants had the burden. The City did not have to prove that the officers did not assault Walmsley. Rather, the burden was on the plaintiff to show that they did.
The City needed only to show that it was possible that Walmsley was injured in the fight. This showing was made. It was sufficient to rebut plaintiff’s claim that the injuries sustained could only have been caused by a police beating. In the face of that rebuttal, the plaintiff had to come forward with evidence sufficient to allow a jury to infer that a police beating occurred. The mere fact of injury was not enough. The trial judge found that plaintiff did not meet this burden.
I concede that at oral argument the City wasted valuable time in arguing (1) (as the majority opinion indicates) a totally unnecessary point — that there was insufficient evidence to draw the inference that the police were in the house prior to the arrest, and (2) that injuries to Walmsley’s head “could have occurred before the fight even started, up to 48 hours before.” Oral Argument Transcript at 38.
The relevant evidence supported the City’s position. The uncontroverted narrative or historical facts are that the decedent had been in a brawl, that he had fought and traded punches with several men before being taken into police custody. There was no direct evidence that police used blunt instruments on him. There could be no permissible inference that the Philadelphia police used billy clubs on him. There was no proof that head-bashing with clubs was a long-standing police practice. You can neither assume nor draw a reasonable inference that such police brutality always takes place or took place here. From narrative fact “A,” that the police *554took him into custody, you may not infer fact “B” that a police beating took place. For a passage, of narrative fact to inferred fact to be valid, it must be according to a reasonable probability that the conclusion flows from the evidentiary datum because of past experience in human affairs.
Clearly, the teachings of Edward J. Sweeney & Sons, Inc. v. Texaco, Inc., 637 F.2d 105, 116 (3d Cir.1980), apply:
When a trial court grants a directed verdict in a circumstantial evidence case, the court makes a legal determination that the narrative or historical matters in evidence allow no permissible inference of the ultimate fact urged by the opposing party. It decides that no reasonable person could reach the suggested conclusion on the basis of the hard evidence without resorting to guesswork or conjecture. To permit a jury to draw an inference of the ultimate fact under these circumstances is to substitute the experience of logical probability for what the courts describe as “mere speculation.”
Appellant relied heavily on the testimony that when the mother and sister brushed the decedent’s hair back from his face after the fight ended, they saw no lumps on the head. This is not probative evidence in a court of law. The witnesses simply said they did not see lumps. They did not say that they looked for lumps and had a reason for so doing. From this the appellant asks to draw an inference that there were no bruises on the decedent’s head before he entered police custody. Such an inference may not be drawn here. It is an example of what logicians describe as the “Fallacy of Drawing an Affirmative Conclusion from a Negative Premise.” See I Copi, Introduction to Logic 221 (7th ed. 1986). See also D. Fischer, Historians’ Fallacies 47 (1970) (“The fallacy of negative proof is an attempt to sustain a factual proposition merely by negative evidence.”) This type of reasoning is unacceptable because of the difficulty in sustaining a factual proposition merely by negative evidence. When an advocate determines that there is no evidence that B (bumps on the head) is the case; he or she is attempting to affirm or assume that non-B is the case. But all that is affirmed or assumed is that the advocate has found no evidence of non-B. The correct method of proceeding is to find affirmative evidence of non-B. This may be difficult, but it is absolutely necessary if logical order is to be preserved. To prove a negative is sometimes an impossible task. Not knowing that something exists is simply not knowing. Similarly, not knowing that Walmsley hit his head during the fight with his brother does not imply that he did or did not hit his head.
Alice’s experience with the White Knight comes to mind:
“I see nobody on the road,” said Alice. “I only wish I had such eyes,” the King remarked in a fretful tone. “To be able to see Nobody! And at that distance!”
The Complete Works of Lewis Carroll, Modern Library ed. (New York, n.d.), p. 223.